Case 7:21-cv-06666-VB Document 8 Filed 08/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK || ELECTRONICALLY FILED
X DOC #:

 

 

 

 

YERMIA SOLOMON, | DATE FILED:_S/(3/Z2/
Petitioner, Ue '

Vv.

VILLAGE OF MONTICELLO POLICE : ORDER

DEPARTMENT; VILLAGE OF ;

MONTICELLO BOARD OF TRUSTEES; : 21 CV 6666 (VB)

VILLAGE OF MONTICELLO; and GEORGE
NIKOLADOS, individually and as Mayor and
Village Manager,

Respondents.

 

x

Petitioner commenced this proceeding in New York State Supreme Court, Sullivan
County, on July 20, 2021, seeking relief pursuant to Article 78 of the New York Civil Practice
Law and Rules. Petitioner asserts a cause of action for “arbitrary, capricious conduct, and/or an
abuse of discretion” in violation of the Due Process Clause of the Fourteenth Amendment to the
United States Constitution, the New York State Constitution, and the New York State Civil
Service Law. Petitioner also asserts causes of action for violations of other provisions of the

New York State Constitution, the New York State Labor Law, and the New York State Public
Officers Law.

Respondents removed the action to this Court, asserting the Court has original
jurisdiction under 28 U.S.C. § 1331 because petitioner seeks relief for violations of the United
States Constitution.

By letter dated August 11, 2021, petitioner requested that the action be remanded to state
court. (Doc. #4). By Order dated August 12, 2021, the Court directed petitioner to inform the
Court, in writing, whether he formally withdraws and abandons any and all claims against
respondents arising under the U.S. Constitution. (Doc. #5).

On August 13, 2021, petitioner filed a letter stating: “Petitioner withdraws the portions
of all allegations in his Verified Petition alleging violations of the United States Constitution,
with all other claims and allegations remaining extant.” (Doc. #6).

Thus, no claims over which the Court has original jurisdiction remain in this action. And
the Court declines to exercise supplemental jurisdiction over petitioner’s remaining state law
claims. See, e.g., Chapman v. Crane Co., 694 F. App’x 825, 829 (2d Cir. 2017) (summary
order); see also 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the
district court lacks subject matter jurisdiction, the case shall be remanded.”).

 
Case 7:21-cv-06666-VB Document 8 Filed 08/13/21 Page 2 of 2

Accordingly, it is hereby ORDERED that this action is REMANDED to Supreme Court,
Sullivan County. The Court declines to order the payment of costs, expenses, or attorney’s fees
incurred as a result of the removal.

The Clerk is instructed to remand this case to Supreme Court, Sullivan County, and close
this case.

Dated: August 13, 2021
White Plains, NY
SO ORDERED:

Viel

Vincent L. Briccetti
United States District Judge

 

 
